Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgement is made of applicant’s claim of continuation of US. Application No. 16/040,907, now US Patent 11,201,861, filed July 20, 2018, which is a continuation of International Patent Application No. PCT/JP2016/052175 filed on January 26, 2016.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 11/01/2021 and 11/22/2021 have been considered by Examiner.

Status of Claims
4.	This Office Action is issued in response to the claims filed on 11/01/2021.
Claims 1-10 are pending in this Office Action.

Specification Objections
5.	Paragraph [0068], line 12 of the specification recites: “ …to reach the toke requesting server…” which is suggested to be “…to reach the token requesting server…”
	Paragraph [0070], line 1 the specification recites: “ …terminal 101 resisters…” which is suggested to be “ …terminal 101 registers…”
	Appropriate corrections are required.

					Drawing Objection
6.	The drawings are objected to because Fig. 4, box S404 recites “receive token form token requesting server” which is suggested to be “receive token [[form]] from token requesting server”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

					Embedded hyperlink	
7.	The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code (paragraphs [0029], [0047] and [0054]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.
Appropriate corrections are required.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims (1-3) and 4-10 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent 11,201,861 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims (1-3) and 4-10 of the instant application are anticipated by claims 1-8 of U.S. Patent 11,201,861 respectively (please see the table below). 

Instant Application 17/516,108
U.S. Patent 11,201,861
1. A server arranged in a mobile network for providing a token to a mobile terminal, the server comprising: 

network interface; and 

a processor coupled to the network interface, 

a memory comprising instructions executable by the processor, wherein, when executed, the instructions cause the processor to at least:

receive, from the mobile terminal, a first request asking for the token, claim 2. The server according to claim 1, wherein the first request includes an address of an external server, and the second request further includes the address of the external server included in the first request received from the mobile terminal.  Claim 3. The server according to claim 2, wherein the server receives the first request from the mobile terminal after the mobile device is redirected by the external server to an address associated with the server.

determine whether the first request is received via the mobile network, 

if the first request is received via the mobile network, 

obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal, 

send a second request to a token issuing server to obtain the token, the second request including the subscriber identification information of the mobile terminal, 


receive, from the token issuing server, the token generated by the token issuing server in response to the second request, where an electronic signature is added to the token; and 
transmit, to the mobile terminal, the token returned from the token issuing server, and 

if the first request is received via a network other than the mobile network, notify the mobile terminal that the token is not transmitted.

1. A server arranged in a mobile network for providing a token to a mobile terminal, the server comprising: 

a network interface; and 

a processor coupled to the network interface, 

a memory comprising instructions executable by the processor, wherein, when executed, the instructions cause the processor to at least: 

receive, from the mobile terminal, a first request asking for the token, the first request including an address of an external server, the mobile terminal having attempted to send a request for a web page to the address of the external server, and the server receives the first request from the mobile terminal after the mobile device is redirected by the external server to an address associated with the server, 




determine whether the first request is received via the mobile network, 

if the first request is received via the mobile network, 

obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal, 

send a second request to a token issuing server to obtain the token, the second request including the subscriber identification information of the mobile terminal and the address of the external server included in the first request received from the mobile terminal, and 
receive, from the token issuing server, the token generated by the token issuing server in response to the second request, where an electronic signature is added to the token; 
transmit, to the mobile terminal, the token returned from the token issuing server, and 

if the first request is received via a network other than the mobile network, notify the mobile terminal that the token is not transmitted.
4. The server according to claim 1, wherein the server includes a first network interface at which access via the mobile network arrives and a second network interface at which access via a network other than the mobile network arrives, and when executed, the instructions further cause the processor to at least: determine, based on an arrival of the first request at the first network interface, that the first request is received via the mobile network.
2. The server according to claim 1, wherein the server includes a first network interface at which access via the mobile network arrives and a second network interface at which access via a network other than the mobile network arrives, and when executed, the instructions further cause the processor to at least: determine, based on an arrival of the first request at the first network interface, that the first request is received via the mobile network.
5. The server according to claim 1, wherein, when executed, the instructions further cause the processor to at least: obtain apparatus identification information of the mobile terminal, and not transmit the token to the mobile terminal if the apparatus identification information does not correspond to the subscriber identification information.
3. The server according to claim 1, wherein, when executed, the instructions further cause the processor to at least: obtain apparatus identification information of the mobile terminal, and not transmit the token to the mobile terminal if the apparatus identification information does not correspond to the subscriber identification information.
6. The server according to claim 1, wherein a link local address is assigned to the network interface.
4. The server according to claim 1, wherein a link local address is assigned to the network interface.
7. The server according to claim 1, wherein the token includes a query parameter included in the first request received from the mobile terminal.
5. The server according to claim 1, wherein the token includes a query parameter included in the first request received from the mobile terminal.
8. A server arranged in a mobile network for providing a token to a mobile terminal, the server comprising: 

a network interface; and 

a processor coupled to the network interface, and a memory comprising instructions executable by the processor, wherein, when executed, the instructions cause the processor to at least:

receive, from the mobile terminal, a first request asking for the token, 








determine whether the first request is received via the mobile network, 


obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal if the first request is received via the mobile network, 

obtain the subscriber identification information by performing authentication processing on the mobile terminal if the first request is received via a network other than the mobile network, 

send a second request to a token issuing server to obtain the token, the second request including the subscriber identification information of the mobile terminal, and 



receive, from the token issuing server, the token generated by the token issuing server in response to the second request, where an electronic signature is added to the token; 

transmit, to the mobile terminal, the token returned from the token issuing server.
6. A server arranged in a mobile network for providing a token to a mobile terminal, the server comprising: 

a network interface; and 

a processor coupled to the network interface, and a memory comprising instructions executable by the processor, wherein, when executed, the instructions cause the processor to at least: 

receive, from the mobile terminal, a first request asking for the token, the first request including an address of an external server, the mobile terminal having attempted to send a request for a web page to the address of the external server, and the server receives the first request from the mobile terminal after the mobile device is redirected by the external server to an address associated with the server, 

determine whether the first request is received via the mobile network, 


obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal if the first request is received via the mobile network, 

obtain the subscriber identification information by performing authentication processing on the mobile terminal if the first request is received via a network other than the mobile network, 

send a second request to a token issuing server to obtain the token, the second request including the subscriber identification information of the mobile terminal and the address of the external server included in the first request received from the mobile terminal, and 

receive, from the token issuing server, the token generated by the token issuing server in response to the second request, where an electronic signature is added to the token; 

transmit, to the mobile terminal, the token returned from the token issuing server.
9. A program stored in a non-transitory storage medium, wherein, when executed by a processor in a server comprising a network interface for connecting a mobile network, the program causes the processor to: 

receive, from a mobile terminal, a first request asking for a token; 








determine whether the first request is received via the mobile network; 

if the first request is received via the mobile network, obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal, 

send a second request to a token issuing server to obtain the token, the second request including the subscriber identification information of the mobile terminal; 



receive, from the token issuing server, the token generated by the token issuing server in response to the second request, where an electronic signature is added to the token; and 

transmit, to the mobile terminal, the token returned from the token issuing server, and 

if the first request is received via a network other than the mobile network, notify the mobile terminal that the token is not transmitted.
7. A program stored in a non-transitory storage medium, wherein, when executed by a processor in a server comprising a network interface for connecting a mobile network, the program causes the processor to: 

receive, from a mobile terminal, a first request asking for a token, the first request including an address of an external server, the mobile terminal having attempted to send a request for a web page to the address of the external server, and the server receives the first request from the mobile terminal after the mobile device is redirected by the external server to an address associated with the server; 

determine whether the first request is received via the mobile network; 

if the first request is received via the mobile network, obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal, 

send a second request to a token issuing server to obtain the token, the second request including the subscriber identification information of the mobile terminal and the address of the external server included in the first request received from the mobile terminal; 

receive, from the token issuing server, the token generated by the token issuing server in response to the second request, where an electronic signature is added to the token; and 

transmit, to the mobile terminal, the token returned from the token issuing server, and 

if the first request is received via a network other than the mobile network, notify the mobile terminal that the token is not transmitted.
10. A program stored in a non-transitory storage medium, wherein, when executed by a processor in a server comprising a network interface for connecting a mobile network, the program causes the processor to: 

receive, from a mobile terminal, a first request asking for a token, 








determine whether the first request is received via the mobile network, 

obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal if the first request is received via the mobile network, 

obtain the subscriber identification information by performing authentication processing on the mobile terminal if the first request is received via a network other than the mobile network, 

send a second request to a token issuing server to obtain the token, the second request including the subscriber identification information of the mobile terminal, 



receive, from the token issuing server, the token generated by the token issuing server in response to the second request, where an electronic signature is added to the token, and 

transmit, to the mobile terminal, the token returned from the token issuing server.
8. A program stored in a non-transitory storage medium, wherein, when executed by a processor in a server comprising a network interface for connecting a mobile network, the program causes the processor to: 

receive, from a mobile terminal, a first request asking for a token, the first request including an address of an external server, the mobile terminal having attempted to send a request for a web page to the address of the external server, and the server receives the first request from the mobile terminal after the mobile device is redirected by the external server to an address associated with the server, 

determine whether the first request is received via the mobile network, 

obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal if the first request is received via the mobile network, 

obtain the subscriber identification information by performing authentication processing on the mobile terminal if the first request is received via a network other than the mobile network, 

send a second request to a token issuing server to obtain the token, the second request including the subscriber identification information of the mobile terminal and the address of the external server included in the first request received from the mobile terminal, 

receive, from the token issuing server, the token generated by the token issuing server in response to the second request, where an electronic signature is added to the token, and 

transmit, to the mobile terminal, the token returned from the token issuing server.


Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 9 and 10 are rejected under 35 U.S.C. 101 because the claims are directed to programs which do not fall within at least one of the four categories of patent eligible subject matter.  Therefore, claims 9 and 10 are rejected under 35 USC 101.

Claim Rejections - 35 U.S.C. § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.	

13.	Claims 1, 4, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160295408), hereinafter “Chen”, in view of Johnson et al. (US 20060235796), hereinafter “Johnson” and in view of Mihaylov et al. (US 20160094530), hereinafter “Mihaylov”.
Regarding claim 1, Chen discloses a server arranged in a mobile network for providing a token to a mobile terminal (Fig 1A, 1B, and 2 with associated text: Core LTE network or Evolved Packet Core has device providing token for mobile device), the server comprising: 
a network interface (Fig. 3, paragraph [0032]: communication interface 370); and 
a processor coupled to the network interface (Fig. 3, paragraph [0032]: processor 320), a memory comprising instructions executable by the processor (Fig. 3, paragraph [0032]: memory 330), wherein, when executed, the instructions cause the processor to at least: 
receive, from the mobile terminal, a first request asking for the token (paragraphs [0055], [0059] and [0072]: mobile device communicates to get action indicator-token), 
determine whether the first request is received via the mobile network (paragraphs [0011], Fig. 2 with associated text: determining if mobile device communicates via mobile network or a WiFi network), 
if the first request is received via the mobile network, obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal (paragraphs [0011] and [0047-49]: obtaining subscriber information), send a second request to a token issuing server to obtain the token, the second request including the subscriber identification information of the mobile terminal (paragraphs [0055-56]: mobile device’s identifier and subscriber information are forwarded to AAA and HSS-token issuing server.  Forwarded message including mobile device’s identifier and subscriber information to HSS is equivalent to second request), 
receive, from the token issuing server, the token generated by the token issuing server in response to the second request, [where an electronic signature is added to the token] (paragraph [0066]: receiving an action indicator from HSS- token issuing server); and transmit, to the mobile terminal, the token returned from the token issuing server (paragraph [0072]: providing action indicator to mobile device), and 
if the first request is received via a network other than the mobile network, [notify] the mobile terminal that the token is not transmitted (paragraph [0011]: mobile device is not recognized if it communicates with via WiFi; therefore, the network cannot obtain the mobile device’s identity and cannot provide action indicator accordingly).
	Chen does not explicitly disclose an electronic signature is added to the token.  However, signing token is known in the art before the effective filing date of the claimed invention and Johnson’s teaching is an example (paragraph [0056]: electronic signed token).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s teaching of using a mobile device’s identifier to issue a token for the mobile device with Johnson’s teaching of signing token.  The motivation to do so would be to provide authorized parties needed user information to use in authenticating user while protect user’s sensitive information from being eavesdropped by unauthorized parties (paragraphs [0055-56]).
	Chen and Johnson do not explicitly disclose notifying the mobile device that the token is not transmitted.  However, notifying a device of failing to provide token is known in the art before the effective filing date of the claimed invention and Mihaylov’s teaching is an example (paragraph [0020]: “If any of the conditions (1)-(4) fails the checking by the register 132, the register 132 may decline to send an authorization token back to the mobile device 110, and/or send notification to the mobile device 110 as appropriate.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Johnson’s teachings of using a mobile device’s identifier to issue a token for the mobile device with sigining token and with Mihaylov’s teaching of notifying a device of failing to provide token.  The motivation to do so would be for network efficiency because knowing of a failed status would make a device perform next actions accordingly to save time and power.
Regarding claim 4, Chen, Johnson, and Mihaylov disclose the server according to claim 1, wherein the server includes a first network interface at which access via the mobile network arrives and a second network interface at which access via a network other than the mobile network arrives, and when executed, the instructions further cause the processor to at least: determine, based on an arrival of the first request at the first network interface, that the first request is received via the mobile network (Chen, Fig. 2 with associated text: Mobile device communicates with evolved packet core via LTE access network 210-1~first network interface or WiFi access network 210-2~second network interfaces.  Different functions are performed accordingly to obtain the mobile device’s identity via these access networks~network interfaces).
Regarding claim 5, Chen, Johnson, and Mihaylov disclose the server according to claim 1, wherein, when executed, the instructions further cause the processor to at least: obtain apparatus identification information of the mobile terminal, and not transmit the token to the mobile terminal if the apparatus identification information does not correspond to the subscriber identification information (Chen, paragraph [0012]: “the mobile device identifier identifies the mobile device (e.g., based on an International Mobile Station Equipment Identity (IMEI), a media access control (MAC) address, etc.), and that the subscriber information identifies a subscriber associated with the mobile device (e.g., based on an International Mobile Subscriber Identity (IMSI), based on a subscriber identity module (SIM) card, etc.)”  Paragraph [0051]: associating mobile device identifier with subscriber information and action indicator.  It is logical and obvious that if mobile identifiers and subscriber information do not correspond, the token would not be obtained and transmitted). 
Regarding claim 7, Chen, Johnson, and Mihaylov disclose the server according to claim 1, wherein the token includes a query parameter included in the first request received from the mobile terminal (Chen, paragraphs [0055], [0059] and [0072]: first message and subsequent messages-requests- and action indicator include subscriber information-query parameter- associated with mobile device identifier).
Regarding claim 9, it claims similar subject matters to claim 1; therefore, claim 9 is rejected at least for the same reasons as claim 1.

14.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160295408), hereinafter “Chen”, in view of Johnson et al. (US 20060235796), hereinafter “Johnson”, in view of Mihaylov et al. (US 20160094530), hereinafter “Mihaylov” and in view of Kailash et al. (US 20100024014), hereinafter “Kailash”.
Regarding claim 2, Chen, Johnson, and Mihaylov disclose the server according to claim 1.  Chen, Johnson, and Mihaylov do not explicitly disclose wherein the first request includes an address of an external server, and the second request further includes the address of the external server included in the first request received from the mobile terminal. However, Chen discloses subscriber information is included in first message and subsequent messages (Chen, paragraphs [0055], [0059] and [0072]: first message and subsequent messages and action indicator include subscriber information associated with mobile device identifier) and including an address of the external server in a request is known in the art and Kailash’s teaching is an example (paragraph [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen, Johnson, and Mihaylov’s teachings of using a mobile device’s identifier to issue a token for the mobile device, messages with a same needed information, signing token and notifying a device of failing to provide token and with Kailash’s teaching of including an address of the external server in a request to have a predictable result of having the first and the second request include the address of an external server.  The motivation to do so would be ensure a client is authorized to access the correct target and to protect valuable information as taught by Kailash (paragraphs [0002] and [0005]).
15.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160295408), hereinafter “Chen”, in view of Johnson et al. (US 20060235796), hereinafter “Johnson”, in view of Mihaylov et al. (US 20160094530), hereinafter “Mihaylov” and in view of Tatu J. Ylonen (US 20150222604), hereinafter, “Ylonen”.
Regarding claim 6, Chen, Johnson, and Mihaylov disclose the server according to claim 1.  Chen, Johnson, and Mihaylov do not explicitly disclose wherein a link local address is assigned to the network interface.  However, a link local address is assigned to the network interface is known in the art and Ylonen’s teaching is an example (paragraph 440: network interface is assigned link-local IP address).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen, Johnson, and Kailash’s teachings of using a mobile device’s identifier to issue a token for the mobile device, signing the token, notifying a device of failing to provide token with Mihaylov’s teaching of network interface with link local address.  The motivation to do so would be to efficiently facilitate communication among devices within a subnet in the absence of external address configuration.
16.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20160295408), hereinafter “Chen”, in view of Johnson et al. (US 20060235796), hereinafter “Johnson” and in view of Mildh et al. (US 20150327065), hereinafter “Mildh”.
Regarding claim 8, Chen discloses a server arranged in a mobile network for providing a token to a mobile terminal, the server comprising: 
a network interface (Fig. 3, paragraph [0032]: communication interface 370); and 
a processor coupled to the network interface (Fig. 3, paragraph [0032]: processor 320), and a memory comprising instructions executable by the processor (Fig. 3, paragraph [0032]: memory 330), wherein, when executed, the instructions cause the processor to at least:
receive, from the mobile terminal, a first request asking for the token (paragraphs [0059] and [0072]: mobile device communicates to get action indicator-token), determine whether the first request is received via the mobile network (paragraphs [0011], Fig. 2 with associated text: determining if mobile device communicates via mobile network or a WiFi network), 
obtain subscriber identification information of the mobile terminal based on a session with the mobile terminal if the first request is received via the mobile network (paragraphs [0011] and [0047-49]: obtaining subscriber information), 
obtain the subscriber identification information by performing [authentication processing] on the mobile terminal if the first request is received via a network other than the mobile network (Fig. 2 with associated text, paragraphs [0018] and [0022]: mobile device could access evolved packet core via WiFi.  Paragraph [0055]: mobile device communicates its identifier via WiFi and subscriber information is obtained from mobile device identifier), 
send a second request to a token issuing server to obtain the token, the second request including the subscriber identification information of the mobile terminal (paragraphs [0055-56]: mobile device’s identifier and subscriber information are forwarded to AAA and HSS-token issuing server.  Forwarded message including mobile device’s identifier and subscriber information to HSS is equivalent to second request), and receive, from the token issuing server, the token generated by the token issuing server in response to the second request, where [an electronic signature is added to the token] (paragraph [0066]: receiving an action indicator from HSS- token issuing server), 
transmit, to the mobile terminal, the token returned from the token issuing server (paragraph [0072]: providing action indicator to mobile device).
Chen does not explicitly disclose an electronic signature is added to the token.  However, signing token is known in the art before the effective filing date of the claimed invention and Johnson’s teaching is an example (paragraph [0056]: electronic signed token).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s teaching of using a mobile device’s identifier to issue a token for the mobile device with Johnson’s teaching of signing the token.  The motivation to do so would be to provide authorized parties with needed user information to use in authenticating user while protect user’s sensitive information from being eavesdropped by unauthorized parties (paragraphs [0055-56]).
Chen and Johnson do not explicitly disclose performing authentication processing on the mobile terminal if the request is received via a network other than the mobile network.  However, performing authentication processing on the mobile terminal when it accesses WiFi network is known in the art before the effective filing date of the claimed invention and Mildh’s teaching is an example (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen and Johnson’s teachings of using a mobile device’s identifier to issue a token for the mobile device with signing the token and with Mildh’s teaching of performing authentication processing on the mobile terminal when it accesses WiFi network.  The motivation to do so would be to improve the handling of an access attempt by a wireless device in a Wi-Fi network as taught by Mildh (paragraph [0007]).
 Regarding claim 10, it claims similar subject matters to claim 8; therefore, claim 10 is rejected at least for the same reasons as claim 8.

Allowable Subject Matter
17.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejections set forth above.



Conclusion	
18.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO-892 Notice of References Cited.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/THANH T LE/                      Examiner, Art Unit 2495